DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2022 has been entered.
 
Response to Arguments
Claims 5-6 and 8 are canceled.
Applicant's arguments filed 5/25/2022 in response to Office Action 1/25/2022 have been fully considered but are not persuasive for the following reasons:
Regarding amended claim 1, Applicant argues that Pillers in view of Flies fails to teach a particular arrangement of a single through opening (page 5, para 3). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a single through opening) are not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, Applicant argues Flies alone does not teach the amended cup lid structure (page 5, para 4). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further still, Applicant argues that Pillers cannot enable a single through opening (page 6, para 2). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a single through opening) are not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Lastly, Applicant argues that one of ordinary skill in the art understands that Pillers cup lid does not enable selection of through-openings to drink from (page 6, para 3). In response to applicant's argument, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
To elaborate on said structure, examiner disagrees with the argument that the venting pathway prohibits passage of fluid (page 7, para 1, last sentence), pointing out that the “venting pathway” of Flies (page 7, para 1) in the recitation “aperture 112 forms a through pathway…providing a venting pathway from inside the vessel 12 to outside” cannot prohibit fluid passage because it is a throughway from inside to outside the vessel. 

Please see the detailed analysis of the amended claims in the rejection below.
 
Response to Amendment
The amendment filed 5/25/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
In claim 1, last two lines, “wherein only a single through opening is provided via the rotating of the outer lid at any given time”, the recitation claims only a single through opening through the inner and outer lid, but Applicant drawing shows two through openings (Fig 1, for 110 with 110a, and 111 with 111, highlighted below in USC 112a with arrows).
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-4, 7 and 9-12 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
In claim 1, last two lines, “wherein only a single through opening is provided via the rotating of the outer lid at any given time”, the recitation claims only a single through opening through the inner and outer lid, but Applicant drawing shows two through openings.

    PNG
    media_image1.png
    383
    413
    media_image1.png
    Greyscale


Claims 2-4, 7 and 9-12 are also rejected for their dependency from claim 1.

Claim 1-4, 7 and 9-12 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Line 7 “fourth opening enabling, each enabling access” is unclear what the Applicant wants to enable before “enabling access” because a subject to enable is missing, or else is an unclear typographical error.

Last two lines “wherein only a single through opening is provided via the rotating of the outer lid at any given time” is unclear. The term “any” could mean “at any and all times during rotation” or “at any single time during rotation”. Please see a detailed analysis with interpretation in the rejection below.

Claims 2-4, 7 and 9-12 are also rejected for their dependency from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 8393487 issued to Pillers et al. (hereinafter “Pillers”) in view of US 20040206717 issued to Flies et al. (hereinafter “Flies”). 
Regarding claim 1, Pillers teaches a travel cup (Fig 1, thermally insulated beverage container 12 with lid 10) comprising: 
   a cup base (Fig 1, container 12) having an inner volume (Fig 1, beverage container 12 necessarily holds said beverage in an inner volume) providing at least a first partial volume (said inner volume has at least a partial volume); 
   a cup lid (Fig 1, lid 10) comprising 
    an inner lid (Fig 4, lid base member 16; touches cited inner volume beneath lid member 14) having a center point and a rim (Fig 4, the center point of 16 and circumferential rim 56), a first opening and a second opening (Fig 6, apertures 20,24,112,114; Fig 7, apertures 20,24 are capable of drink passing through access to container 12; Fig 4, empty areas 112,114 capable of straw passing through access to container 12; Fig 6, openings 20 and 114 provide access) each enabling access to the first partial volume (Figure 7 shows cited openings unimpeded access to cited inner volume) and a third and fourth opening (Fig 6, 24 and 114) enabling (see USC 112 above), each enabling access to the volume, and 
   the first and second openings are aligned linearly between the center point and the rim (Fig 4 shows linear alignment each of 20 and 112 between cited center of 16 and 56), and the third and fourth openings are aligned linearly between the center point and the rim (Fig 4 shows linear alignment each of 24 and 114 between cited center of 16 and 56), 
   the inner lid removably attached (Abstract, the lid members are disengaged and separated for cleaning) to a top inside rim (Fig 7, lid sidewall 52 threads into a top inside rim of container 12; col 4, lines 16-18) of the cup base and 
    an outer lid (Fig 2, lid cap member 14) having a fifth and sixth opening, each (Fig 2, venting apertures 18,22; shown providing access to cited inner lid) providing access to the inner lid, the outer lid seated and aligned with (Fig 7, 14 is seated and aligned with 16) the inner cup lid; 
   wherein while rotating the outer lid (Abstract, rotated lid, wherein during rotation), 
   the fifth opening (18) aligns with anyone of the first (20) or third openings (examiner chooses “or first”) enabling a single through opening (Fig 3 shows alignment capable of a single through opening) having an axis perpendicular to a plane of the inner and outer lids (examiner chooses an axis and planes that satisfy perpendicular and planar limitations, noting no disclosed Applicant definition), thereby enabling at least insertion of a drinking straw to only one of the at least first and second partial volumes (examiner chooses “only the at least first partial volume”; said through opening is capable of drinking straw insertion), and 
   the sixth opening (22) aligns with anyone of the second (112) and the fourth openings (examiner chooses “the second”) having an axis perpendicular to a plane of the inner and outer lids (examiner chooses an axis and planes that satisfy perpendicular and planar limitations, noting no disclosed Applicant definition), thereby enabling a user to drink directly from the lid (capable of user drinking directly from the lid; via cited through openings 112 and 22 of the respective inner and outer lids during rotation through venting pathway from inside to outside the vessel - col 5, lines 56-59) and 
   wherein only a single through opening is provided via the rotating of the outer lid at any given time (examiner chooses “any given time” to be “a time”; col 5, lines 42-43, a time when rotating the lid from closed to open, only a venting pathway is provided through the lids (col 5, lines 56-59)),

but does not explicitly teach a partitioned inner volume, and access to the second volume. 
Flies, however, teaches a rotatable ([0024] rotating the lid – last sentence) cup lid (Fig 1a, beverage container lid 130) with openings (Fig 1b, apertures 140,142) into a cup base (Fig 1a, base 115) inner volume (Fig 1a, compartments 100 and 110) divided by 
at least one partition (Fig 1a, partition 125) providing at least a first partial volume and a second partial volume, the first and second partial volumes being equal ([0023] partition 125 may be applied to any generic container in which a user wishes to divide liquids; [0024] the lid is installed only at 180 degrees and the partition seals two volumes, with (Claim 7) vertically-oriented divider, necessarily means the partition extends the full diameter which is a single diametric line that divides the inner volume into two equal partial volumes)
enabling access to the second partial volume (Fig 1, openings access second partial volume;
   [0022] partition prevents the two liquids from mixing and is removable, and hot coffee is one of the liquids, and since it is known coffee is mostly water that necessarily means that the partition is watertight;
   Fig 1a showing cited cup base 115 having two compartments 100 and 110 accessed by apertures 140,142;
   Fig 1b, two outside edges of partition shown abutting the inside wall of the cup;
   Fig 1a, further defines an inside surface wall portion of wall 11). 

The purpose of the partition is to separate milk from coffee. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cup base volume of Pillers with a partition as taught by Flies in order to thermally separate two liquid mixers, and therefore advantageously drink either milk or coffee which are commonly used together, and do so more conveniently from a single container and beneficially on demand versus a pre-mixed drink provided by a coffee shop, additionally ensuring the freshest tasting mix upon imbibing.

Regarding claim 2, Pillers further teaches a friction plug connector (Fig 7, spindle 46; 46 contacts inside of 64, necessarily produces friction upon rotation) to connect the outer lid in seated position against the inner lid.

Regarding claim 3, Pillers further teaches the cup base (Fig 1, container 12) and the inner (Fig 4, lid base member 16) and outer (Fig 2, lid cap member 14) lids, and the plug connector (Fig 7, spindle 46) are fabricated of any one of a food grade plastic material (plastic double wall - col 1, line 26…food grade plastic - col 5, line 34) and a food grade metallic material (metal - col 1, line 21).

Regarding claim 4, Pillers further teaches the cup base (Fig 1, container 12) and the inner (Fig 4, lid base member 16) and outer (Fig 2, lid cap member 14) lids are fabricated from a combination of plastic (plastic double wall, col 1, line 26…food grade plastic - col 5, line 34) and metallic (metal - col 1, line 21) materials.

Regarding claim 7, Pillers further teaches the inner cup lid (Fig 4, lid base member 16) is threaded (Fig 7, external threads 54) into the top inside rim (Fig 7, lid sidewall 52 threads into a top inside rim of container 12; col 4, lines 16-18) of the cup base (Fig 1, container 12).

Regarding claim 9, Pillers further teaches an inward chamfer (Fig 8, inwardly tapered sidewall 30) formed around the top of the outer lid (Fig 2, lid cap member 14) for user comfort when drinking from the travel cup.

Regarding claim 10, Pillers further teaches the friction plug connector is adjustable (Fig 2, shows adjustability; rotational bearing provides rotation guide - col 3, lines 3-4) to produce more or less friction (Fig 4, outer lid surface 36 and inner lid surface 60 interface through Figure 7 and 8, features 46 contacts inside of 64, and 100, necessarily produces varied friction from rotation) against the inner and outer lids.

Regarding claim 11, the travel cup of Pillers/Flies as detailed above already includes all limitations, as discussed in the 35 USC 103 rejection of the parent claim above, including that the at least one partition (Flies, Fig 1a, partition 125) has 
   at least two outside edges (Fig 1b, two outside edges of partition shown abutting the inside wall of the cup) that conforms to an inside wall (Fig 1a, inside surface wall portion of wall 11) of the cup base, (Flies, Fig 1a, base 115) and the at least first and second partial volumes are isolated watertight compartments ([0024] the partition seals the two volumes, [0022] partition prevents the two liquids from mixing; [0022] hot coffee is one of the liquids, and since it is known coffee is mostly water that necessarily means that the partition is watertight) able to contain liquids. 
(see details above)

Regarding claim 12, Pillers further teaches the friction produced by the friction plug connector (Fig 7, spindle 46; 46 contacts inside of 64, necessarily produces friction upon rotation) prevents liquid from leaking through the lid interface (Fig 6, arbor 62; “the arbor…has a floor 64 to prevent fluid from the beverage container from passing into the upper surface” - col 4, lines 26-28).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2016081949 - rotatable lids for selective drinking of sealingly compartmented travel container volume wherein only a single pass through hole can be aligned during rotation capable of passing a straw (Figures 1 and 22)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC C BALDRIGHI/Examiner, Art Unit 3733        
/VALENTIN NEACSU/Primary Examiner, Art Unit 3731